UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

RAS Citron, LLC                                         CASE NO.: 20-15557-MBK
130 Clinton Road, Suite 202
Fairfield, NJ 07004                                     CHAPTER 13
Telephone Number 470-321-7112
Attorneys For Secured Creditor

                                                        Objection to Confirmation of Debtor's
                                                        Chapter 13 Plan
In Re:

Tracey L. Gladden,

         Debtor.


         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN
Deutsche Bank National Trust Company, As Trustee For Morgan Stanley ABS Capital I Inc.
Trust 2006-HE8 Mortgage Pass-Through Certificates, Series 2006-HE8 ("Secured Creditor”), by
and through its undersigned counsel, objects to confirmation of Debtor’s Chapter 13 Plan (DE #
2), and states as follows:
   1. Debtor, Tracey L. Gladden, (“Debtor”), filed a voluntary petition pursuant to Chapter 13
         of the Bankruptcy Code on April 14, 2020.
   2. Secured Creditor holds a security interest in the Debtor’s real property located at 118
         Wildflower Place, Delran, NJ 08075, by virtue of a Mortgage recorded on September 25,
         2006 in Book 11124 at Page 378. Said Mortgage secures a Note in the amount of
         $139,200.00.
   3. The Debtor filed a Chapter 13 Plan on April 14, 2020.
   4. The Plan fails to include treatment of Secured Creditor’s claim, nor is the subject property
         and claim listed in Debtor’s Petition. Secured Creditor objects to the Plan and seeks
         clarification as to Debtor’s intentions in regard to the subject property and claim.
   5. The Plan fails to include payments toward the arrears owed on the Note and Mortgage
         wit Secured Creditor. It is anticipated that Secured Creditor’s claim will show the


                                                                                                   20-035522
                                                                                       GLADDEN, TRACEY
                                                                                    Objection to Confirmation
                                                                                                       Page 1
   pre-petition arrearage due Secured Creditor is approximately $1,849.80. Therefore, the
   Plan is not in compliance with the requirements of 11 U.S.C. §§ 1322(b)(3) and
   1325(a)(5) and cannot be confirmed.         Secured Creditor objects to any plan which
   proposes to pay it anything less than $1,849.80, subject to the final figures in the
   anticipated proof of claim, as the pre-petition arrearage over the life of the plan.


WHEREFORE, Secured Creditor respectfully requests this Court sustain the objections
stated herein and deny confirmation of Debtor’s Plan, and for such other and further relief as
the Court may deem just and proper.
                                          RAS Citron, LLC
                                          Attorney for Secured Creditor
                                          130 Clinton Road, Suite 202
                                          Fairfield, NJ 07004
                                          Telephone Number 470-321-7112

                                          By: /s/Aleisha C. Jennings
                                          Aleisha C. Jennings, Esquire
                                          NJ Bar Number AJ-2114
                                          Email: ajennings@rasnj.com




                                                                                              20-035522
                                                                                  GLADDEN, TRACEY
                                                                               Objection to Confirmation
                                                                                                  Page 2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

RAS Citron, LLC                                      CASE NO.: 20-15557-MBK
130 Clinton Road, Suite 202
Fairfield, NJ 07004                                  CHAPTER 13
Telephone Number 470-321-7112
Attorneys For Secured Creditor
                                                     Objection to Confirmation of Debtor's
                                                     Chapter 13 Plan
In Re:

Tracey L. Gladden,

         Debtor.
                                CERTIFICATION OF SERVICE

  1. I, Aleisha C. Jennings, represent Deutsche Bank National Trust Company, As Trustee For
         Morgan Stanley ABS Capital I Inc. Trust 2006-HE8 Mortgage Pass-Through Certificates,
         Series 2006-HE8 in this matter.
  2. On April 29, 2020, I caused a copy of the following pleadings and/or documents to be
         sent to the parties listed in the chart below: Objection to Confirmation of Debtor's
         Chapter 13 Plan
  3. I certify under penalty of perjury that the above documents were sent using the mode of
         service indicated.

  April 29, 2020
                                               RAS Citron, LLC
                                               Attorney for Secured Creditor
                                               130 Clinton Road, Suite 202
                                               Fairfield, NJ 07004
                                               Telephone Number 470-321-7112

                                               By: /s/Aleisha C. Jennings
                                               Aleisha C. Jennings, Esquire
                                               NJ Bar Number AJ-2114
                                               Email: ajennings@rasnj.com


                                                                                                  20-035522
                                                                                      GLADDEN, TRACEY
                                                                                   Objection to Confirmation
                                                                                                      Page 3
Name and Address of Party Served   Relationship of Party to the    Mode of Service
                                   Case
 Brad J. Sadek                     Attorney for Debtor             [ ] Hand-delivered
Sadek and Cooper                                                   [x] Regular mail
1315 Walnut Street                                                 [ ] Certified Mail/RR
Ste 502                                                            [ ] E-mail
Philadelphia, PA 19107                                             [x] Notice of Electronic Filing
                                                                  (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)
 Tracey L. Gladden                 Debtor                          [ ] Hand-delivered
7 River Lane                                                       [x] Regular mail
Delanco, NJ 0807                                                   [ ] Certified Mail/RR
                                                                   [ ] E-mail
                                                                   [ ] Notice of Electronic Filing (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)
Albert Russo                       Standing Chapter 13 Trustee     [ ] Hand-delivered
Standing Chapter 13 Trustee                                        [x] Regular mail
CN 4853                                                            [ ] Certified Mail/RR
Trenton, NJ 08650-4853                                             [ ] E-mail
                                                                   [x] Notice of Electronic Filing
                                                                  (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)
U.S. Trustee                       U.S. Trustee                    [ ] Hand-delivered
US Dept of Justice                                                 [x] Regular mail
Office of the US Trustee                                           [ ] Certified Mail/RR
One Newark Center Ste 2100                                         [ ] E-mail
Newark, NJ 07102                                                   [x] Notice of Electronic Filing
                                                                  (NEF)
                                                                   [ ] Other
                                                                  ___________________________
                                                                   (as authorized by the court*)




                                                                                              20-035522
                                                                                  GLADDEN, TRACEY
                                                                               Objection to Confirmation
                                                                                                  Page 4
